Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/18/2022.
Claim Objections
Claims 5 and 6 are objected to because of the following informalities:  
Claim 5 recites “comprising a multiple openings, which form the cooling inlet” and should recite “comprising multiple inlet openings which form the cooling inlet”. 
Claim 6 recites “comprising multiples openings, which form the cooling outlet” and should recite “comprising multiple outlet openings which form the cooling outlet”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims dependent thereon are rejected for the same reasons.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10-11, 13-14 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Wood (US Patent 2,709,567).
Regarding claim 1, Wood discloses an air starter (Figure 1 shows a turbine which produces air that can be used for starting) comprising: 
a housing (56 and 62) defining an interior (space within 56 and 62) having a primary inlet (76) and a primary outlet (through 62) to define a primary air flow path (air flows from primary inlet through turbine 29 and out outlet 62) from the primary inlet to the primary outlet; 
a turbine (29) located within the interior; 
an output shaft (22) coupled to the turbine; 
at least one bearing (21) located in the housing and rotationally supporting the output shaft (Figure 1 shows bearings 21 bear against rear stem 25 of shaft 22); and 

Regarding claim 2, Wood discloses a bearing housing (43) containing the at least one bearing (bearings 21 are radially inward of 43) and the cooling passage is proximate the bearing housing (downstream end of cooling passages 110 are defined by the forward facing face of 43).  
Regarding claim 3, Wood discloses wherein the bearing housing forms part of the cooling passage (downstream end of cooling passages 110 are defined by the forward facing face of 43). 
Regarding claim 4, Wood discloses a retention member (43, 14 and 10) mounted to the output shaft to retain the turbine or the at least one bearing (Figure 1 shows 43, 14 and 10 are mounted to shaft 22 thereby retaining the bearings 21) and the retention member comprises the bearing housing (the retention member is defined by 43, 14 and 10 and 43 is the bearing housing).  
Regarding claim 5, Wood discloses wherein the retention member has an axial face (14 has a face at the 3 line in figure 1 that extends radially inward and then axially forward) comprising a multiple openings (air enters the cooling passages 110 just downstream of 116 through respective openings, see figure 3), which form the cooling inlet.  
Regarding claim 6, Wood discloses wherein the retention member has a peripheral edge (radially outward face at right end of 14) with multiple openings (112, see figure 4), which form the cooling outlet (the outlet is formed collectively by the openings 112).  
Regarding claim 7, Wood discloses wherein at least a portion of the cooling passage is formed in the retention member (Figure 1 shows the majority of each passage 110 is formed in 14).  
Regarding claim 8, Wood discloses wherein the portion of the cooling passage formed in the retention member is a labyrinth passage (Figure 1 shows passages 110 meander and turn abruptly at the downstream end of the passage, i.e. are labyrinth passages).  
Regarding claim 10, Wood discloses wherein the cooling outlet is separate from the primary outlet (Figure 1 shows the cooling outlet is to the right of and separated from the primary outlet 62 at the far left end of the figure).  
Regarding claim 11, Wood discloses wherein a portion of the retention member (10) defines a portion of the primary air flow path (Figure 1 shows 10 defines part of the primary air flow path just downstream of 76).  
Regarding claim 13, Wood discloses wherein the at least one bearing comprises two spaced bearings (Figure 1 shows there are at least two circumferentially spaced bearings 21).  
Regarding claim 14, Wood discloses wherein both of the two spaced bearings are mounted to the output shaft (Figure 1 shows both bearings 21 mounted on stem 25 of output shaft 22).  
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wood (US Patent 2,709,567) in view of Nakamura et al. (US Patent 3,907,457).
Regarding claim 9, Wood discloses all the essential features of the claimed invention except wherein the labyrinth passage has at least one turn of at least 90 degrees.  
Nakamura teaches a labyrinth cooling passage (38 in figure 1 and shown more clearly in figure 2) adjacent at least one bearing (50), wherein the labyrinth passage has at least one turn of at least 90 degrees (Figure 2 shows multiple 90 degree turns).  
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wood’s invention to include wherein the labyrinth passage has at least one turn of at least 90 degrees in order to increase the cooling efficiency operating to cool the high temperature side bearing as suggested and taught by Nakamura in col. 1, ll. 52-56.
Allowable Subject Matter
12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The closest prior art is Wood, which has a single cylindrical primary outlet at the aft end of the turbomachine.  A person having ordinary skill in the art would not be motivated to move the primary outlet to a peripheral wall of the housing and form it as a plurality of circumferentially arranged openings in the peripheral wall as required by claims 12 and 15.  
Claims dependent thereon inherit the allowable subject matter of the base claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689. The examiner can normally be reached Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERYN A MALATEK/            Primary Examiner, Art Unit 3741